                   Case 1:21-cv-00946-LGS Document 10 Filed 03/10/21 Page 1 of 1
                                                                       Jackson Lewis P.C.
                                                                       44 South Broadway, 14th Floor
                                                                       White Plains NY 10601
                                                                       (914) 872-8060 Direct
                                                                       (914) 946-1216 Fax
                                                                       jacksonlewis.com

                                                    The application is GRANTED in part. Defendant shall answer,
                                                    move or otherwise respond to the complaint by April 9, 2021.

                                                    Defendant's request to adjourn the initial pretrial conference
DIRECT DIAL: (914) 872-6893
EMAIL ADDRESS: REBECCA.MCCLOSKEY@JACKSONLEWIS.COM   scheduled for April 8, 2021, is DENIED.

                                                    The Clerk of Court is respectfully directed to close the motion at
                                                    Docket No. 9.
        March 9, 2021
                                                    Dated: March 10, 2021
        VIA ECF
        The Honorable Lorna G. Schofield                    New York, New York
        United States District Court, Southern District of New York
        500 Pearl Street
        New York, New York 10007

        Re: Hedges v. Rough Trade Retail, LLC
            Case No. 1:21-cv-00946-LGS


        Dear Judge Schofield:

                         This firm represents Defendant, Rough Trade Retail, LLC., in connection with the
        above referenced matter. This letter is written pursuant to Rule B(2) of Your Honor’s Individual
        Practice Rules, to request an extension of the deadline for Defendant to answer, move or
        otherwise respond to the Complaint through and including April 9, 2021 and the adjournment of
        the initial conference presently scheduled for April 8, 2021.

                        Plaintiff’s counsel consents to these requests. These requests are made in light
        of our recent retention so that we will have sufficient time to review and analyze the allegations in
        this Complaint, speak with pertinent witnesses, review relevant documents, and determine an
        appropriate response.

                      This is Defendant’s first request for an extension of these deadlines. No other
        deadlines have been scheduled in this case.

                         Thank you for your consideration of this request.



                                                              Respectfully submitted,

                                                              JACKSON LEWIS P.C.



                                                              By: /s/ Rebecca M. McCloskey
                                                                   Rebecca M. McCloskey
